UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 AMENDMENT NO.1 to FORM 10-K ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended: December 31, 2012 Commission File No. 000-53377 FOREVER VALUABLE COLLECTIBLES, INC. (Exact Name of Registrant as specified in its charter) Colorado 41-2230041 (State or other jurisdiction (IRS Employer File Number) of incorporation) 535 16th Street, Suite 820 Denver, CO (Address of principal executive offices) (zip code) (303) 573-1000 (Registrant's telephone number, including area code) Securities Registered Pursuant to Section 12(b) of the Act: None Securities Registered Pursuant to Section 12(g) of the Act: Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes: oNo:þ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act.Yes: oNo: þ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes: þNo: o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer£ Accelerated filer £ Non-accelerated filer£(Do not check if a smaller reporting company) Smaller reporting company R Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act):Yes oNo þ Registrant had revenues of $0 for its most recent fiscal year. The aggregate market value of the voting stock held by non-affiliates is approximately $64.096 as ofFeb 19, 2013.Our shares of common stock currently trade on the OTCBB.The number of shares outstanding of the registrant's common stock, as of the latest practicable date,March 22, 2013, was 12,012,600. EXPLANATORY NOTE The purpose of this Amendment No.1to Forever Valuable Collectibles, Inc., a Colorado corporation's Annual Report on Form 10-K for theperiod ended December 31, 2012, filed with the Securities and Exchange Commission on March 22, 2013 (the “Form 10-K”), is solely to furnish Exhibit 101 to the Form 10-K in accordance with Rule 405 of Regulation S-T. Exhibit 101 to this report provides the consolidated financial statements and related notes from the Form 10-K formatted in XBRL (eXtensible Business Reporting Language). No other changes have been made to the Form 10-K. This Amendment No. 1 to the Form 10-K speaks as of the original filing date of the Form 10-K, does not reflect events that may have occurred subsequent to the original filing date, and does not modify or update in any way disclosures made in the original Form 10-K. Pursuant to Rule 406T of Regulation S-T, the interactive data files on Exhibit 101 hereto are deemed not filed or part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, as amended, are deemed not filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and otherwise are not subject to liability under those sections. ITEM 6. EXHIBITS. Exhibit No. Description 3.1** Articles of Incorporation 3.2** Bylaws 4.1** Warrant dated November 29, 2007 for A-Squared Holdings, Inc. 10.1** Promissory note dated November 29, 2007 with A-Squared Holdings, Inc. 31.1** Certification of CEO/CFO pursuant to Sec. 302 32.1** Certification of CEO/CFO pursuant to Sec. 906 101.DEF* XBRL Taxonomy Extension Definition Linkbase Document* 101.INS* XBRL Instance Document 101.SCH* XBRL Taxonomy Extension Schema Document 101.CAL* XBRL Taxonomy Extension Calculation Linkbase Document 101.LAB* XBRL Taxonomy Extension Label Linkbase Document 101.PRE* XBRL Taxonomy Extension Presentation Linkbase Document 101.DEF* XBRL Taxonomy Extension Definition Linkbase Document * Filed herewith. ** Previously filed. (b) Reports on Form 8-K. Item 4.01 on Form 8-K was filed by the Company on March 12, 2013 and Item 4.01 Form 8-K/A on March 15, 2013. Reports of Form 8-K Item 5.02 was filed on January 3, 2013. SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized on March 29, 2013. FOREVER VALUABLE COLLECTIBLES, INC. By: /s/ Jodi K. Stevens Jodi K. Stevens Chief Executive Officer and President (principal executive officer and principal financial and accounting officer) Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following person on behalf of the registrant and in the capacity and on the date indicated. Date:March 29, 2013 By: /s/ Jodi K. Stevens Jodi K. Stevens Director
